IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 EDWARD PHILLIPS,                             : No. 32 WM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COMMONWEALTH OF PENNSYLVANIA,                :
 JUDGE MARTINI, JUDGE MANNING,                :
 ADA MATTHEW GALLIS, ADA ARDA                 :
 OZDINC, ATTORNEY CARL MARCUS,                :
 ATTORNEY JOSEPH HOROWITZ,                    :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.               The

Prothonotary is DIRECTED to strike the names of the jurists from the caption.